Citation Nr: 0104788
Decision Date: 02/15/01	Archive Date: 03/12/01

Citation Nr: 0104788	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  95-41 001	)	DATE FEB 15, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for neck pain due to an 
undiagnosed illness.

2.  Entitlement to service connection for boils of the groin 
and arm due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia due to an 
undiagnosed illness.

4.  Entitlement to service connection for tension headaches 
due to an undiagnosed illness.

5.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1990 to June 1991.  She also had several other years 
of unverified periods of active and inactive service.  She 
served in Southwest Asia, in support of Operation Desert 
Shield/Desert Storm, between November 30, 1990, and May 4, 
1991.

In February 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claims for service connection for neck pain, boils 
of the groin and arms, insomnia, and tension headaches-all 
of which she alleged were due to undiagnosed illnesses-and 
for bronchial asthma and a hiatal hernia.  She appealed the 
RO's decision to the Board of Veterans' Appeals (Board).  The 
Board issued a decision on February 26, 1999, denying the 
claims for service connection for neck pain, boils of the 
groin and arms, insomnia, tension headaches, and bronchial 
asthma.  However, the Board remanded the claim for service 
connection for a hiatal hernia to the RO for further 
development and consideration.  In October 1999, after 
completing the development requested, the RO continued to 
deny this claim and returned the case to the Board for 
further appellate consideration of this issue.  But because 
the veteran had requested a hearing, the Board remanded the 
case to the RO again on February 17, 2000.  The hearing was 
held in December 2000.


ORDER TO VACATE

During her December 2000 hearing, the veteran's 
representative filed a motion to vacate the portion of the 
Board's February 26, 1999, decision that denied her 
claims for service connection for neck pain, boils of the 
groin and arms, insomnia, tension headaches, and bronchial 
asthma, because she had requested a hearing on February 3, 
1999, prior to that decision, but was not provided a hearing 
before the Board rendered its decision concerning those 
claims.  It was not until much later, during the December 
2000 hearing, that she was given an opportunity to testify 
concerning those claims.

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of denial of due 
process.  38 C.F.R. § 20.904(a) (2000).  Therefore, since the 
veteran had requested a hearing concerning her claims for 
service connection for neck pain, boils of the groin and 
arms, insomnia, tension headaches, and bronchial asthma, 
prior to the Board rendering its decision concerning those 
claims on February 26, 1999, but was not actually provided a 
hearing until after that decision, the portion of the Board's 
February 26, 1999, decision that denied those claims must be 
VACATED pursuant to 38 C.F.R. § 20.904.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



Citation Nr: 9905407	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-41 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for neck pain due to an 
undiagnosed illness.

2.  Entitlement to service connection for boils of the groin 
and arms due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia due to an 
undiagnosed illness.

4.  Entitlement to service connection for tension headaches 
due to an undiagnosed illness.

5.  Entitlement to service connection for bronchial asthma.

6.  Entitlement to service connection for a hiatal hernia.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1991.  She also had several years of unverified periods of 
active and inactive service.  She served in Southwest Asia 
between November 30, 1990 and May 4, 1991.

This appeal arose from a February 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This decision was confirmed by a rating 
action issued in May 1998.

The issue of entitlement to service connection for a hiatal 
hernia will be subject to the attached remand.


FINDINGS OF FACT

1.  Neck pain was not present in service, arthritis of the 
cervical spine did not manifest to a compensable degree 
within one year of her separation from service, and there is 
no current undiagnosed illness attributable to her service in 
the Persian Gulf.

2.  Boils of the groin and arms were not present in service 
and there is no currently undiagnosed illness that can be 
attributed to her service in the Persian Gulf.

3.  Tiredness and insomnia were not present in service and 
her current complaints of insomnia are not attributable to 
her service in the Persian Gulf.

4.  Chronic headaches were not present in service and her 
currently diagnosed tension headaches are not attributable to 
her service in the Persian Gulf.

5.  The veteran has not been shown by competent medical 
evidence to suffer from bronchial asthma which can be related 
to her service.


CONCLUSIONS OF LAW

1.  The veteran's chronic neck pain was not incurred in or 
aggravated by service, cervical arthritis may not be presumed 
to have been so incurred, nor may her cervical spine 
arthritis be presumed to be related to her service in the 
Persian Gulf.  38 U.S.C.A. §§ 1101, 1110,1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.317 (1998).

2.  Boils of the groin and arms were not incurred in or 
aggravated by service nor is there any undiagnosed illness 
that may be presumed to be related to her period of service 
in the Persian Gulf.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.317 (1998).

3.  Insomnia was not incurred in or aggravated by service, 
nor may an undiagnosed illness be presumed to be related to 
her service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (1998).

4.  Tension headaches were not incurred in or aggravated by 
service, nor may they be presumed to be related to her period 
of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303(b), 3.317 (1998).

5.  The veteran has not presented evidence of a well grounded 
claim for service connection for bronchial asthma.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for chronic neck 
pain, boils of the groin and arms, 
insomnia and tiredness, and tension 
headaches due to an undiagnosed illness

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

FACTS

Chronic neck pain

A review of the service medical records revealed no mention 
of any neck complaints.  The April 1991 Demobilization 
examination also noted no such complaints.

The veteran was treated by a private physician between 1992 
and 1996.  On March 2, 1992, she reported with complaints of 
neck pain.  She indicated that she worked at a sewing factory 
and that she had a "crick" in her neck.  The left side of 
her neck was noted to be tender.  The assessment was left-
sided cervical strain.  Physical therapy was recommended; 
however, she declined this option.  On March 9, she called to 
request more pain medications; she was told that she needed 
physical therapy.  She did arrange for this therapy but was 
subsequently discharged due to noncompliance.

Between November and December 1996, the veteran was admitted 
to a VA facility with complaints of gradually worsening low 
back and neck pain, which had been unresponsive to 
conservative therapy.  She was admitted for participation in 
a three week pain program.  She received various types of 
physical therapy, and it was noted that by discharge, she had 
decreased pain perception with only slightly increased 
endurance, strength, range of motion and posture.

Statements from the veteran's sister-in-law and husband noted 
that she had changed after her return from the Persian Gulf.  
Each statement indicated that she had suffered from neck pain 
ever since she had come home.

The veteran was examined by VA in May 1997.  She stated that 
she had begun to experience pain in the neck in April 1992.  
An x-ray revealed mild degenerative changes in the cervical 
spine, with no evidence of a compression fracture or 
subluxation.


Boils of the groin and arms

A review of the service medical records noted no reference to 
any boils of the groin or arms.  The Demobilization 
examination conducted in April 1991 also contained no 
complaints of any type of skin disorder.

The veteran was examined by VA in May 1997.  She stated that 
her skin was "OK."  The objective examination noted that 
her skin showed no changes at all.  No diagnosis of any 
condition was made.


Insomnia and tiredness

A review of the veteran's service medical records contained 
no complaints of any type of sleep disorder, to include 
insomnia.  The April 1991 Demobilization examination also 
made no references to a sleep disorder.

In July 1997, the veteran was afforded a VA psychiatric 
examination.  She reported numerous psychiatric symptoms, to 
include nightmares, difficulties sleeping, flashbacks, an 
exaggerated startle response and irritability.  The mental 
status examination was essentially normal, except for her 
irritability.  She reported that she was only able to get two 
hours of sleep at a time while in the Gulf, and that she now 
has trouble falling and staying asleep.  She admitted to 
abuse of alcohol and marijuana that had begun at age 13; 
however, she reported that she had not used either substance 
since her return from the Gulf.  Finally, she admitted that 
she had seen a psychiatrist as a child for possible 
oppositional-defiant disorder, as well as for a conduct 
disorder.  She had also been placed in juvenile detention.  
The Axis I diagnoses were PTSD, mild to moderate and prior 
history of alcohol and marijuana abuse, now in sustained 
remission as per the patient's report.  The Axis II diagnosis 
was personality disorder, not otherwise specified, with 
borderline and antisocial traits/features.


Tension headaches

A review of the veteran's service medical records noted that 
she was treated for cold symptoms in November 1990, which 
included a cough, a headache and a sore throat.  Pharyngitis 
was diagnosed (there was no finding of chronic headaches).  
There were no complaints concerning a headache disorder made 
at the time of the April 1991 Demobilization examination.

The veteran was examined by VA in May 1997.  Her chief 
complaint concerned headaches, which she reported had begun 
in the Persian Gulf.  She could describe no precipitating 
event, but noted that these headaches occurred on a daily 
basis.  They began as bitemporal, and radiated to the frontal 
region.  She described them as a dull ache and denied 
experiencing any throbbing or sharp pain.  There was no 
nausea or vomiting, although she reported photophobia and 
phonophobia.  She denied any history of seizures or a head 
injury, although she admitted to experiencing neck pain with 
some numbness into the right arm.  The neurological 
examination noted that the cranial nerves were intact.  The 
motor and sensory examinations were within normal limits.  
Coordination was normal and she displayed 1+ reflexes in the 
upper extremities (reflexes were noted to be absent at the 
knees bilaterally).  There was no functional impairment of 
the peripheral or autonomic nervous systems.  The diagnosis 
was tension headaches.


ANALYSIS

Initially, it is consistent with the legislative history that 
veteran's seeking compensation under 38 C.F.R. § 3.317 (1998) 
be required to show some objective indication of the presence 
of a chronic disability attributable to an undiagnosed 
illness prior to the award of service connection.  See Fed. 
Reg., Vol. 60, No. 23, pp. 6662-6663 (Feb. 3, 1995).  There 
must be some objective evidence that indicates that the 
veteran is not well.  This evidence can include medical 
findings or other non-medical indications which can be 
independently observed or verified (including through lay 
statements), such as time lost from work, evidence that a 
veteran has sought treatment for his or her symptoms, 
evidence indicating changes in a veteran's appearance, 
physical abilities, and mental or emotional attitude, etc.  
See Fed. Reg., at 6663, supra.


Neck pain

The evidence does not support a finding of entitlement to 
service connection for chronic neck pain.  Initially, no neck 
pain was complained of in service.  Thus, direct service 
connection is not warranted.  Nor is there any indication 
that the cervical spine arthritis noted at the time of the 
May 1997 VA examination was present to a compensable degree 
within one year of her separation from service; thus, there 
is no objective evidence of entitlement to service connection 
for cervical spine arthritis on a presumptive basis.  Nor is 
service connection under the provisions of 38 C.F.R. § 3.317 
(1998) warranted.  This section allows for service connection 
for disabilities due to undiagnosed illnesses as a result of 
service in the Persian Gulf.  However, the veteran's 
complaints of neck pain are not undiagnosed; rather, she has 
been found to suffer from cervical spine degenerative 
arthritis, thus prohibiting the application of 38 C.F.R. 
§ 3.317.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
neck pain.


Boils of the groin and arm

The objective evidence of record does not support a finding 
of entitlement to service connection for boils of the groin 
and arms.  Initially, it is noted that no boils were 
complained of or treated during the veteran's period of 
service.  Moreover, there is no objective evidence of record 
to suggest that she currently suffers from boils.  Clearly, 
there is no evidence of a current disability due to a 
diagnosed or an undiagnosed illness for which service 
connection could be granted.  Thus, service connection on a 
direct basis or pursuant to 38 C.F.R. § 3.317 is not 
justified.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for boils of the groin and arms.


Insomnia and tiredness

The objective evidence of record does not support a finding 
of entitlement to service connection for the veteran's 
complaints of insomnia and tiredness.  Initially, it is noted 
that there were no complaints of insomnia made during 
service.  Thus, direct service connection for her complaints 
is not warranted.  Nor is service connection pursuant to 
38 C.F.R. § 3.317 (1998) justified.  There is no indication 
that the veteran's complaints of insomnia are related to an 
undiagnosed illness; rather, they have been attributed to her 
psychiatric disorder, which was diagnosed as PTSD during the 
July 1997 VA examination.  Since these complaints have been 
attributed to a diagnosed disorder, 38 C.F.R. § 3.317 is not 
for application.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for insomnia and tiredness.


Tension headaches

The evidence of record does not support a finding of 
entitlement to service connection for tension headaches.  The 
objective evidence of record does not indicate that chronic 
tension headaches were present in service (there was only one 
reference to a headache in service, which was noted to be one 
of the symptoms of a cold with which the veteran had been 
diagnosed).  The silence of the records as to any other 
complaints of headaches, as well as the absence of any 
treatment or even complaints until 1997 argues against a 
finding that chronic headaches began in service.  Moreover, 
there is no evidence to suggest a relationship between her 
reported symptoms (that is, headaches) and the one cold-
related headache noted in service.  See Savage v. Gober, 10 
Vet. App. 489 (1997).  Thus, service connection for chronic 
headaches on a direct basis has not been established.  
Finally, the evidence does not support a finding of 
entitlement to service connection pursuant to 38 C.F.R. 
§ 3.317 (1998).  Tension headaches were diagnosed by the VA 
examination conducted in May 1997.  This examination also 
noted the presence cervical spine arthritis and neck pain.  
The headaches in question, therefore, have been attributed to 
a diagnosed disorder, and are thus not a disability the 
result of an undiagnosed illness, rendering 38 C.F.R. § 3.317 
inapplicable.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
tension headaches.



II.  Service connection for bronchial 
asthma

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

A review of the veteran's service medical records noted that 
she had checked "yes" next to the complaint of shortness of 
breath on a July 1980 examination.  The objective examination 
was negative.  On May 1, 1990, she reported a history of 
smoking one pack of cigarettes per day.  She denied any lung 
problems.  Positive tobacco use was again noted in September 
1990; however, she denied experiencing shortness of breath.  
In November 1990, she was diagnosed with pharyngitis.  A 
chest x-ray showed that her lungs expanded adequately, with 
no evidence of acute inflammatory changes.  During the April 
1991 Demobilization examination, she offered no respiratory 
complaints.

VA examined the veteran in May 1997.  She indicated that she 
was still smoking one pack of cigarettes a day.  She 
complained of shortness of breath and occasional chest pain, 
but was without night dyspnea.  She indicated that she had a 
chronic cough, accompanied by some expectoration.  She denied 
having any allergies but admitted that she did not feel well 
around dust.  The respiratory examination revealed a couple 
of wheezes of both lungs.  There were no other findings.  The 
diagnosis was mild bronchial asthma.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence reflects that the veteran 
does suffer from a current disability, namely bronchial 
asthma.  However, there is no indication of the existence of 
this disorder in the service medical records.  Nor is there 
any objective evidence of record to suggest a link between 
the currently diagnosed bronchial asthma and the veteran's 
period of service.  Therefore, the essential elements needed 
to establish a well grounded claim pursuant to Caluza, supra. 
have not been met in this case.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for neck pain is denied.

Service connection for boils of the groin and arms is denied.

Service connection for insomnia and tiredness is denied.

Service connection for tension headaches is denied.

Service connection for bronchial asthma is denied.


REMAND

The veteran has contended that she currently suffers from 
gastroesophageal reflux disease (GERD) with a hiatal hernia 
that first manifested during service.  Therefore, she 
believes that service connection is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the service medical records indicated that the 
veteran did have complaints of frequent heartburn and 
abdominal pain.  The VA examination conducted in May 1997 
diagnosed GERD with a hiatal hernia; however, no tests, such 
as an upper gastrointestinal (UGI) series, were performed to 
confirm this diagnosis.  Moreover, no opinion was offered as 
to whether there was any etiological relationship between any 
currently diagnosed disorder and the symptoms noted in 
service.  Therefore, it is found that the May 1997 VA 
examination provides an inadequate basis upon which to 
determine entitlement to the benefit sought.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA gastroenterological 
examination by a qualified physician in 
order to ascertain whether she currently 
suffers from any gastrointestinal 
disorders, such as GERD or a hiatal 
hernia.  If any such disorders are 
diagnosed, the examiner should render an 
opinion as to whether there is an 
etiological relationship between any 
currently diagnosed disorders and the 
symptoms noted in service.  All indicated 
special studies, to include, but not 
limited to, an UGI series, should be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the entire file has been reviewed.

2. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, she and her representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veteran's Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645-4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

